652 S.E.2d 264 (2007)
Paula Ann HOFFMAN, Plaintiff
v.
Shawn Cherri OAKLEY and David Reade Oakley, Defendants and Third-Party Plaintiffs
v.
Catherine Michelle Hoffman, Third-Party Defendant.
No. 410P07.
Supreme Court of North Carolina.
October 11, 2007.
E. Gregory Stott, Raleigh, for Paula & Catherine Hoffman.
Kathrine E. Fisher, Raleigh, for Oakley.
Prior report: ___ N.C.App. ___, 647 S.E.2d 117.

ORDER
Upon consideration of the petition filed on the 17th day of August 2007 by Plaintiff and Third-Party Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered *265 and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."